     Case 2:20-cv-11627-FMO-RAO Document 43 Filed 07/30/21 Page 1 of 2 Page ID #:467




 1     Laurence M. Rosen, Esq. (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
 2     355 South Grand Avenue, Suite 2450
 3     Los Angeles, CA 90071
       Telephone: (213) 785-2610
 4
       Facsimile: (213) 226-4684
 5     Email: lrosen@rosenlegal.com
 6
       Counsel for Plaintiff
 7
 8                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 9
10       ANDREW TRAMPE, Individually and Case No. CV 20-11627 FMO (RAOx)
         on behalf of all others similarly situated,
11
                                                     NOTICE OF ERRATA
12             Plaintiff,
13
               v.
14
15       CD PROJEKT S.A., ADAM MICHAL
         KICINSKI, PIOTR MARCIN
16
         NIELUBOWICZ, and MICHAŁ
17       NOWAKOWSKI,
18
               Defendants.
19
20
21           Lead Plaintiff James W. Gordley, and additional plaintiffs Steven Shaginyan
22     and Phillip Trefethen (“Plaintiffs”) respectfully file this Notice of Errata in regard
23     to their Consolidated Amended Complaint (Docket No. 41). The Complaint
24     inadvertently restarted the numbering of paragraphs at 1 after paragraph 70. A
25     corrected version of the Consolidated Amended Complaint is attached hereto as
26     Exhibit A.
27
28

                                            –1–
                                      NOTICE OF ERATTA
     Case 2:20-cv-11627-FMO-RAO Document 43 Filed 07/30/21 Page 2 of 2 Page ID #:468




 1
       Dated: July 30, 2021              Respectfully submitted,
 2
 3                                       THE ROSEN LAW FIRM, P.A.
 4
                                         /s/ Jonathan Stern
 5                                       Jonathan Stern (pro hac vice)
 6                                       Laurence M. Rosen, Esq. (SBN 219683)
                                         355 S. Grand Avenue, Suite 2450
 7                                       Los Angeles, CA 90071
 8                                       Telephone: (213) 785-2610
                                         Facsimile: (213) 226-4684
 9                                       Email: lrosen@rosenlegal.com
10
                                         Counsel for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       –2–
                                 NOTICE OF ERATTA
